Citation Nr: 1445972	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  10-21 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 1, 2012. 

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

Originally, several increased rating claims were on appeal and the TDIU arose in the context of Rice v. Shinseki, 22 Vet. App. 447 (2009) (see November 2012 Board remand). 

This claim was remanded in February 2014 and November 2012. 


FINDINGS OF FACT

The Veteran submitted a claim for TDIU on September 25, 2008; and has been unemployable due to service connected disabilities since that date. 


CONCLUSIONS OF LAW

The criteria for TDIU have been met since September 25, 2008. 38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.341(a), 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013). 

Here, TDIU is already in effect from March 1, 2012. The Veteran filed his claim for an increased rating on September 25, 2008. During the relevant time period on appeal, the Veteran was service-connected for bilateral knee disabilities. Starting on March 31, 2009, the Veteran was also service-connected for residuals of head trauma and tinnitus. The Veteran was rated as 80 percent disabling for the time period on appeal, with periods of 100 percent ratings (temporary total evaluations reflecting periods of recovery after surgery). 

In April 2014, a VA examiner reviewed the file and found the Veteran had been unable to obtain or maintain substantially gainful employment consistent with his education and occupational experience by reason of his service-connected right knee disability from September 25, 2008 to March 30, 2009. The examiner apparently found that non-service connected disabilities were the primary cause of unemployability between March 31, 2009 and February 28, 2012; but did not provide a specific opinion as to whether the service connected disabilities alone would have caused unemployability during this period. The Veteran continued to have significant right knee problems during this period, and it is reasonable to conclude that the right knee disability would have continued to render the Veteran unemployable, notwithstanding the intervening non-service connected disabilities.

In light of the evidence of record as well as the Veteran's 80 percent combined evaluation for compensation throughout the period on appeal, the Board resolves any doubt in favor of the Veteran and finds that the Veteran was unable to work when he filed his increased rating clam on September 25, 2008. 38 C.F.R. §§ 4.16(a), 4.17. As a result, TDIU is granted from that point, excluding periods when temporary total ratings were in effect and consistent with Bradley v. Peake, 22 Vet. App. 280 (2008) (a TDIU may be warranted where there is no "duplicate counting of disabilities"). This decision is a full grant of the benefit sought.


ORDER

From September 25, 2008, to February 29, 2012 (excluding periods when temporary total ratings were in effect), a TDIU is granted. 

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


